
	

113 HR 911 IH: Competitive Health Insurance Reform Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 911
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the application of the Federal antitrust laws
		  to the business of health insurance to protect competition and
		  consumers.
	
	
		1.Short titleThis Act may be cited as the
			 Competitive Health Insurance Reform
			 Act of 2013.
		2.FindingsThe Congress finds the following:
			(1)Open, free, and
			 fair competition has made the United States the strongest economy in the
			 world.
			(2)As a general
			 proposition, Government should ensure that no industry obtains an unfair
			 competitive advantage and that the playing field is equal. The Congress should
			 not play favorites with certain industries or special interest groups by
			 exempting one group from the general application of the law.
			(3)There is no
			 factual basis supporting any further exemption of the health insurance industry
			 from Federal antitrust and unfair competition laws.
			(4)Enforcement of these laws is most
			 appropriately done through the U.S. Department of Justice, and in the case of
			 aggrieved individuals through private actions as set forth in the existing
			 statutes.
			3.PurposeIt is the purpose of this Act to ensure that
			 health insurance issuers are subject to the same antitrust and unfair trade
			 practices laws that all businesses have had to comply with and to more
			 effectively ensure that these issuers would be subject to Federal laws against
			 price fixing, bid rigging, or market allocations to the detriment of
			 competition and consumers. This Act remedies a special exemption provided by
			 Congress in 1945 to respond to the United States Supreme Court decision
			 entitled United States v. South-Eastern Underwriters Association, wherein the
			 Court correctly held that the Federal Government could regulate insurance
			 companies under the authority of the commerce clause in the Constitution. This
			 Act would also retain enforcement of these laws with State and Federal law
			 enforcement agencies and allow private causes of action by aggrieved consumers
			 harmed by unfair trade practices.
		4.Restoring the
			 application of antitrust laws to health sector insurers
			(a)Amendment to
			 McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding
			 at the end the following:
				
					(c)(1)Nothing contained in
				this Act shall modify, impair, or supersede the operation of any of the
				antitrust laws with respect to the business of health insurance (including the
				business of dental insurance). For purposes of the preceding sentence, the term
				antitrust laws has the meaning given it in subsection (a) of the
				first section of the Clayton Act, except that such term includes section 5 of
				the Federal Trade Commission Act to the extent that such section 5 applies to
				unfair methods of competition.
						(2)For purposes of paragraph (1), the
				term business of health insurance (including the business of dental
				insurance) does not include—
							(A)the business of life insurance
				(including annuities); or
							(B)the business of property or casualty
				insurance, including but not limited to, any insurance or benefits defined as
				‘excepted benefits’ under paragraph (1), subparagraphs (B) or (C) of paragraph
				(2), or paragraph (3) of section 9832(c) of the Internal Revenue Code of 1986
				(26 U.S.C. 9832(c)) whether offered separately or in combination with insurance
				or benefits described in paragraph (2)(A) of such
				section.
							.
			(b)Related
			 ProvisionFor purposes of section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section applies to unfair
			 methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply
			 with respect to the business of health insurance without regard to whether such
			 business is carried on for profit, notwithstanding the definition of
			 Corporation contained in section 4 of the Federal Trade
			 Commission Act.
			
